Name: Council Regulation (EEC) No 2277/89 of 24 July 1989 amending Regulation (EEC) No 3247/81 in respect of the financing of the costs of disposal of alcohol provided for in article 37 (2) of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/4 Official Journal of the European Communities 28 . 7 . 89 COUNCIL REGULATION (EEC) No 2277/89 of 24 July 1989 amending Regulation (EEC) No 3247/81 in respect of the financing of the costs of disposal of alcohol provided for in Article 37 (2) of Regulation (EEC) No 822/87 HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby inserted in Regulation (EEC) No 3247/81 : 'Article 7b The financing of the costs of disposal provided for in Article 37 (2) of Regulation (EEC) No 822/87 ('), as last amended by Regulation (EEC) No 1236/89 (2), shall be governed by the rules laid down in Article 2, Article 3 ( 1 ) and (2), Article 4 and Article 6. The detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section^1), as last amended by Regulation (EEC) No 787/89 (2), and in particular Article 4 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 37 (2) of Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (3), as last amended by Regulation (EEC) No 1236/89 (4), provides that the costs of disposal of products of distillation as provided for in Articles 35 and 36 of that Regulation are to be borne by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ; Whereas, in accordance with Article 4 (3) of Regulation (EEC) No 1 883/78 , the items to be taken into account for purposes of financing of costs of disposal of such products should be established for intervention measures other than those involving the buying-in and storage of the products concerned ; Whereas Regulation (EEC) No 3247/81 (5), as last amended by Regulation (EEC) No 788/89 (6), should therefore be amended accordingly, . (') OJ No L $4, 27. 3. 1987, p. 1 . 0 OJ No L 128, 11 . 5 . 1989, p. 31 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1989 . For the Council The President H. NALLET (') OJ No L 216, 5. 8 . 1978, p. 1 . (2) OJ No L 85, 30, 3. 1989, p. 1 . (3) OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 128, 11 . 5, 1989, p . 31 0 OJ No L 327, 14. 11 . 1981 , p. 1 (*) OJ No L 85, 30. 3. 1989, p. 2.